Exhibit 10.47

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered
effective as of April 23, 2007 (the “Effective Date”), between ELANDIA, INC., a
Delaware corporation, (the “Company”), with a principal place of business at
1500 Cordova Road, Suite 300, Fort Lauderdale, Florida 33316 and LAURA JANKE
JAEGER, an individual (the “Executive”), whose address is 366 Amsterdam Avenue,
Suite 213, New York, NY 10024.

RECITALS:

A. The Company provides wireless telecommunications services and information
solutions and services (the “Business”).

B. The Executive has extensive experience in the industry and has extensive
experience in corporate development and as a corporate attorney and general
counsel.

C. The Company wishes to employ Executive.

D. The Company has in effect a policy of director and officer liability
insurance consistent with those of companies of similar size and risk.

NOW, THEREFORE, in consideration of the mutual agreements herein made, the
Company and the Executive hereby agree as follows:

AGREEMENT

1. EMPLOYMENT. The Company hereby agrees to employ Executive and Executive
hereby accepts such employment in her capacity of Senior Vice President and
General Counsel, upon the terms and conditions hereinafter set forth. The
Executive shall diligently perform all services as may be assigned to her by the
Chief Executive Officer of the Company (the “CEO”), and shall exercise such
power and authority as may from time to time be delegated to her by the CEO
and/or the Board of Directors (the “Board”). The Company may also direct
Executive to perform such duties for other entities which are now or may in the
future be affiliated with the Company (the “Affiliates”), subject to the
limitation that Executive’s overall time commitment is comparable to similarly
situated executives. Executive shall serve the Company and the Affiliates
faithfully, diligently and to the best of her ability. Executive agrees during
the Term (as hereinafter defined) of the Agreement to devote all of her
full-time business efforts, attention, energy and skill to the performance of
her employment to furthering the interest of the Company and the Affiliates. The
Executive shall render such services at locations as are required from time to
time by the CEO. During the Term, Executive shall not engage in any other
employment, occupation or consulting activity for any direct or indirect
remuneration without the prior written consent of the CEO; provided however,
that Executive shall be entitled to serve as a non-executive director of up to
two other companies, as long as such companies do not compete with the Company
or its Affiliates and other activities as set forth on Appendix A.

 



--------------------------------------------------------------------------------

2. COMPENSATION/BENEFITS.

(a) Salary. Company shall pay Executive a base salary (the “Base Salary”), of
$250,000 per annum. Said salary shall be payable biweekly in US$ and consistent
with the Company’s payroll policies and procedures for all employees. The Base
Salary shall be reviewed, at least annually, for merit increases and may, by
action and in the discretion of the CEO as approved by the Compensation
Committee of the Board, be increased at any time or from time to time.

(b) Performance Bonus. During the Term, Executive shall be eligible to receive
an annual bonus (“Bonus”) at the discretion of the CEO as approved by the
Compensation Committee of the Board, or pursuant to one or more written plans
adopted by the Board. In the event that the Initial Term (as defined below) is
extended as provided herein, the Executive shall be eligible to receive an
annual bonus at the discretion of the CEO as approved by the Compensation
Committee of the Board, or pursuant to one or more written plans adopted by the
Company. The amount of any such Bonus, assuming Executive’s achievement of
applicable milestones (as determined by the Compensation Committee of the Board
from time to time), shall be based  1/3 on the key performance indicators of the
Executive and  2/3 on the overall performance of the Company. The Bonus
potential for the Executive is anticipated to be an amount of 33 1/3% of the
Base Salary, but shall be subject to no maximum. The Bonus, if any, shall be
payable on an annual basis (or as set forth above) in February of each year
during the Term.

(c) Employee Benefits. Executive shall be entitled to participate in all benefit
programs of the Company currently existing or hereafter made available to
executives and/or other executive employees, subject to the eligibility
requirements, restrictions and limitations of any such programs, including, but
not limited to, health, dental, hospitalization, surgical and major medical
coverage, pension and other retirement plans, including any 401K Plan, sick
leave, salary continuation, vacation and holidays and other fringe benefits.

(d) Vacation. Executive shall be entitled to four weeks of vacation each
calendar year during the Term, to be taken at such times as the Executive and
the Company shall mutually determine and provided that no vacation time shall
interfere with the duties required to be rendered by the Executive hereunder.
Any vacation time not taken by Executive during any calendar year may not be
carried forward into any succeeding calendar year and is not cumulative;
provided that Executive shall be entitled to carry forward into the next year up
to (10) unused vacation days for such year.

(e) Business Expense Reimbursement; Telephone Expenses. Upon the submission of
proper substantiation by Executive, and subject to such rules and guidelines as
the Company may from time to time adopt, the Company shall reimburse Executive
for all reasonable expenses actually paid or incurred by the Executive during
the Term in the course of and pursuant to the business of the Company. The
Executive shall account to the Company in writing for all expenses for which
reimbursement is sought and shall supply to the Company copies of all relevant
invoices, receipts or other evidence reasonably requested by the Company. This
reimbursement shall cover, among other things, the cost of Executive’s cellular
telephone use in connection with her employment hereunder.

 

2



--------------------------------------------------------------------------------

3. STOCK OPTIONS. Following the adoption by the Company and stockholder approval
of a stock option plan, the Company shall grant to the Executive options (the
“Stock Option”) to purchase up to 100,000 shares of common stock (the “Common
Stock”) of the Company under (and therefore subject to all terms and conditions
of) the Company’s stock option plan, as may be amended from time-to-time, and
any successor plan thereto (the “Stock Option Plan”) and all rules of regulation
of the Securities and Exchange Commission applicable to stock option plans then
in effect. The Stock Option shall have an exercise price per share equal to the
fair market value of the Common Stock on the date of the grant, as determined by
the Board (or the Compensation Committee thereof). The Stock Option will vest,
subject to continued employment as of the vesting date, as follows: (i) 1/4 will
vest and become exercisable on the first anniversary of the Effective Date; and
(ii) an additional 1/48th will vest and become exercisable at the end of each
one-month period thereafter, so as to become 100% vested by the fourth
anniversary of the Effective Date. No right to any Common Stock is earned or
accrued until such time that vesting occurs (subject to Executive being employed
and in good standing hereunder on each vesting date), nor does the grant confer
any right to continued vesting or employment. The Stock Option shall lapse as
provided in the Stock Option Plan.

4. TERM. The initial term of employment hereunder will commence on the Effective
Date, and end one year thereafter (the “Initial Term”), unless terminated
earlier pursuant to Section 6 of this Agreement. The Initial Term shall be
renewable upon mutual agreement 90 days prior to its expiration (a “Renewal
Term”) for successive one year terms, unless written notification of non-renewal
is provided by either party no less than 90 days prior to the expiration of the
Term or the then current Renewal Term.

5. REPRESENTATIONS AND WARRANTIES OF EXECUTIVE. The Executive represents and
warrants to the Company as follows:

(a) Executive has the full right to enter into this Agreement and perform all
duties hereunder, and has made no contract or other commitment in contravention
of the terms hereof (including, without limitation, contracts or obligations
respecting trade secrets or proprietary information or otherwise restricting
competition), or which would prevent Executive from using her best efforts in
the performance of her duties hereunder. Executive has fulfilled all of her
obligations under all prior employment or consulting agreements (or similar
arrangements), and there is not, under any of the foregoing, any existing
default or breach by Executive with respect thereto.

(b) Executive’s performance hereunder shall not constitute a default under any
contract or other commitment to which the Executive is bound.

(c) All information furnished by Executive to the Company is true and complete
(including, without limitation, documentary evidence of Executive’s identity and
eligibility for employment in the United States), and Executive will promptly
advise the Company with respect to any change in the information of record.

 

3



--------------------------------------------------------------------------------

(d) Executive is not subject to any order, decree or decision precluding him
from performing her duties as described herein.

(e) Executive declares that she has read and understands all the terms of this
Agreement; that she has had ample opportunity to review it with her attorney
before signing it; that no promise, inducement, or agreement has been made
except as expressly provided in this Agreement; that it contains the entire
Agreement between the parties; and that she enters into this Agreement fully,
voluntarily, knowingly and without coercion.

(f) Executive acknowledges that the Company reserves the right to conduct
background investigations and/or reference checks on all of its potential
employees. By executing this Agreement, Executive authorizes the Company to
conduct such an investigation. Executive further acknowledges that her
employment is contingent upon a clearance of such a background investigation
and/or reference check.

6. DEATH, DISABILITY AND TERMINATION.

(a) Death. In the event of the death of the Executive during the Term of the
Agreement, accrued and unpaid Base Salary, accrued vacation and expense
reimbursement shall be paid to the Executive’s designated beneficiary, or, in
the absence of such designation, to the estate or other legal representative of
the Executive. Other death benefits will be determined in accordance with the
terms of the Company’s benefit programs and plans.

(b) Disability.

(i) In the event of the Executive’s disability, as hereinafter defined, the
Executive shall be entitled to receive the Executive’s Base Salary, at the
annual rate in effect immediately prior to the commencement of disability, for a
period of not less than three months from the date on which the disability has
deemed to occur as hereinafter provided below. Any amounts provided for in this
Section 6(b) shall be offset by other long-term disability benefits obtained by
Executive hereunder.

(ii) “Disability” for purposes of this Agreement, shall be deemed to have
occurred in the event (1) the Executive is unable by reason of sickness or
accident to perform the Executive’s duties under this Agreement for a cumulative
total of 12 weeks within any one calendar year; (2) the Executive is unable to
perform Executive’s duties for 90 consecutive days; or (3) the Executive has a
guardian of the person or estate appointed by a court of competent jurisdiction.
Termination due to disability shall be deemed to have occurred upon the first
day of the month following the determination of disability as defined in the
preceding sentence.

(iii) Anything herein to the contrary notwithstanding, if, following a
termination of employment hereunder due to disability as provided in the
preceding paragraph, the Executive becomes reemployed by the Company, whether as
an employee or a consultant, any salary, annual incentive payments or other
benefits earned by the Executive from such employment shall offset any salary
continuation due to the Executive hereunder commencing with the date of
re-employment.

 

4



--------------------------------------------------------------------------------

(c) Termination by the Company for Cause.

(i) Nothing herein shall prevent the Company from terminating Executive for
“Cause” as hereinafter defined. The Executive shall continue to receive the Base
Salary only for the period ending with the date of such termination as provided
in this Section 6(c). Any rights and benefits the Executive may have in respect
of any other compensation shall be determined in accordance with the terms of
such other compensation arrangements or such plans or programs.

(ii) “Cause” shall mean any of the following: (1) commission or participation by
Executive in an injurious act of personal dishonesty, fraud, gross neglect,
misrepresentation or embezzlement against the Company or any Affiliate;
(2) Executive’s conviction of or plea of nolo contendere to a felony;
(3) commission or participation by Executive in any other injurious act or
omission wantonly, willfully, recklessly or in a manner which was grossly
negligent against the Company; or (4) continued willful violations by Executive
of her obligations to the Company (provided that, the Company shall have
delivered to the Executive a notice of termination stating that the Executive
committed one of the types of conduct set forth in this Section 6(c)(ii)(4) and
specifying the particulars thereof and the Executive shall be given a 15 day
period to cure such conduct).

(d) Termination by the Company Other than for Cause.

(i) The foregoing notwithstanding, the Company shall have the right, at any
time, to terminate the Executive’s employment for whatever reason it deems
appropriate upon written notice to the Executive. In the event such termination
is not based on Cause, as provided in Section 6(c) above, and such termination
occurs during the Initial Term, the Company shall continue to pay the
Executive’s Base Salary for the remainder of the Initial Term payable in
installments consistent with the Company’s normal payroll schedule, subject to
applicable withholding and other taxes. If such termination occurs during any
Renewal Term or if Executive’s employment is terminated under 6(f) or 6(g)
hereto, the Company shall continue to pay the Executive’s Base Salary for the
remainder of such Renewal Term payable in installments consistent with the
Company’s normal payroll schedule, subject to applicable withholding and other
taxes. In addition, subject to the Executive’s timely electing COBRA
continuation coverage, the Company will continue to pay health insurance
premiums in the same proportion as if Executive had remained an active employee
for purposes of group medical coverage for Executive and her family (as in
effect immediately prior to Executive’s termination) until the earlier of:
(1) 12 months from the effective date of termination; or (2) the date upon which
Executive becomes eligible for coverage under the group health plans of another
employer.

For all purposes under this Agreement, the failure by Company to offer to renew
the Agreement following the expiration of the initial Term or any Renewal Term
on the same terms and conditions hereunder shall not be treated as if the
Company terminated this Agreement pursuant to this Section 6(d).

 

5



--------------------------------------------------------------------------------

(e) Voluntary Termination. In the event the Executive terminates the Executive’s
employment on the Executive’s own volition (except as provided in Section 6(g))
prior to the expiration of the Term or any Renewal Term of this Agreement,
including any renewals thereof, such termination shall constitute a voluntary
termination and in such event the Executive shall be limited to the same rights
and benefits as provided in connection with Section 6(a).

(f) Termination Following a Change of Control and Compensation Reduction.

(i) In the event that a “Change in Control,” as hereinafter defined, of the
Company shall occur at any time after the Initial Term and during any Renewal
Term hereof, and within 12 months of the occurrence of such “Change in Control”
event the Company terminates the Executive without Cause or the Executive shall
terminate the Executive’s employment under this Agreement, then, in any such
event such termination shall be deemed to be a Termination by the Company Other
than for Cause and the Executive shall be entitled to such compensation and
benefits as set forth in Section 6(d) of this Agreement. In addition, upon the
effective date of such termination, the vesting of the Stock Option or any other
shares of capital stock of the Company subject to all equity awards granted
during any Renewal Term that remain outstanding as of the time of such
termination, shall accelerate as to 50% of the then unvested equity awards.

(ii) For purposes of this Agreement, a “Change in Control”‘ of the Company shall
mean any of the following:

(1) a sale of all or substantially all of the assets of the Company;

(2) the acquisition of more than 50% of the Common Stock of the Company (with
all classes or series thereof treated as a single class) by any person or group
of persons; provided, that, the acquisition of 50% or more of the Common Stock
of the Company by Stanford International Bank Ltd. or any of its affiliates
(collectively, “Stanford”) shall not be deemed a “Change in Control” hereunder;

(3) a reorganization of the Company whereby the holders of Common Stock of the
Company receive stock in another company (other than a subsidiary of the
Company), a merger of the Company with another company whereby there is a 50% or
greater change in the ownership of the Common Stock of the Company as a result
of such merger, or any other transaction in which the Company (other than as the
parent corporation) is consolidated for federal income tax purposes or is
eligible to be consolidated for federal income tax purposes with another
corporation; or

(4) in the event that the Common Stock of the Company is traded on an
established securities market, a public announcement that any person (other than
Stanford) has acquired or has the right to acquire beneficial ownership of more
than 50% of the then-outstanding Common Stock; for purposes hereof the terms
“person” and “beneficial ownership” shall have the meanings

 

6



--------------------------------------------------------------------------------

provided in Section 13(d) of the Securities and Exchange Act of 1934, as
amended, or related rules promulgated by the Securities and Exchange Commission,
or the commencement of or public announcement of an intention to make a tender
offer or exchange offer for more than 50% of the then outstanding shares of
Common Stock; provided, however, that a Change of Control shall expressly not
include (x) any consolidation or merger effected exclusively to change the
domicile of the Company, or (y) any transaction or series of transactions
principally for bona fide equity financing purposes.

(g) Constructive Termination. Notwithstanding anything herein to the contrary,
the Executive shall have the right, upon written notice to the Company, to
terminate her employment in the event of the occurrence of “Constructive
Termination” (as hereinafter defined). For purposes hereof, “Constructive
Termination” shall be deemed to occur if, without the Executive’s written
consent: (i) Executive is assigned a title, duties or responsibilities below the
senior executive officer level (provided, however, that there shall not be a
Constructive Termination if Executive is assigned a comparable title, duties or
responsibilities with respect to the acquired or surviving entity or a division
or unit thereof resulting from a transaction involving the Company or its assets
(e.g., the senior executive of a business unit or president of the subsidiary of
an acquirer)); (ii) there is a material reduction by the Company of the
Executive’s Base Salary as in effect immediately prior to such reduction (except
as part of a base salary reduction generally applicable to all executives of the
Company); or (iii) Executive is relocated to a facility or a location more than
35 miles from the Company’s current offices; provided, however, that the Company
shall have a period of 15 days following receipt of written notice from the
Executive specifying the grounds for a purported Constructive Termination to
cure any event or failure that would otherwise constitute a Constructive
Termination.

(h) Release. The payment of any severance amount under this Section 6 is
conditioned on the Executive executing and delivering to the Company a standard
waiver and general release of claims promptly after the effective date of
termination (without any revocation thereof).

7. COVENANT NOT TO COMPETE/NON-SOLICITATION. Executive acknowledges and
recognizes the highly competitive nature of the Company’s Business and the
goodwill and business strategy of the Company constitute a substantial asset of
the Company. Executive further acknowledges and recognizes that during the
course of the Executive’s employment Executive will receive specific knowledge
of the Company’s Business, access to trade secrets and Confidential Information
(as hereinafter defined), participate in business acquisitions and decisions,
and that it would be impossible for Executive to work for a competitor without
using and divulging this valuable Confidential Information. Executive further
acknowledges that this covenant not to compete is an independent covenant within
this Agreement. This covenant shall survive this Agreement and shall be treated
as an independent covenant for the purposes of enforcement. Executive agrees to
the following:

(a) that all times during the Term and any Renewal Terms and of the Executive’s
employment under this Agreement or any renewal or extension thereof (the
“Restricted Period”), for whatever reason and in any geographic areas in which
the Company operated or was actively planning on operating as of date of
termination of the Executive’s employment (the “Restricted Area”),

 

7



--------------------------------------------------------------------------------

Executive will not individually or in conjunction with others, directly engage
in Competition (as hereinafter defined) with the Business of the Company,
whether as an officer, director, proprietor, employer, employee, partner
independent contractor, investor, consultant, advisor, agent or otherwise;
provided that this provision shall not apply to the Executive’s ownership of the
capital stock, solely as an investment, of securities of any issuer that is
registered under Section 12(b) or 12(g) of the Securities Exchange Act of 1934,
as amended, and that are listed or admitted for trading on any United States
national securities exchange or that are quoted on the National Association of
Securities Dealers Automated Quotations System, or any similar system or
automated dissemination of quotations of securities prices in common use, so
long as the Executive does not control, acquire a controlling interest in or
become a member of a group which exercises direct or indirect control or, more
than three percent of any class of capital stock of such corporation;

(b) that during the Restricted Period and within the Restricted Area, Executive
will not, indirectly or directly, compete with the Company by soliciting,
inducing or influencing any of the Company’s customers that have a business
relationship with the Company at any time during the Restricted Period to
discontinue or reduce the extent of such relationship with the Company;

(c) that during the Restricted Period and within the Restricted Area, Executive
will not (i) directly or indirectly recruit any employee of the Company to
discontinue such employment relationship with the Company, or (ii) employ or
seek to employ, or cause to permit any business which competes directly or
indirectly with the Business of the Company to employ or seek to employ for any
such business any person who is then (or was at any time within six months prior
to the date Executive or the competitive business employs or seeks to employ
such person) employed by the Company;

(d) that during the Restricted Period, Executive will not interfere with,
disrupt attempt to disrupt any past or present relationship contractual or
otherwise, between the Company and any Company’s employees.

(e) For purposes hereof, “Competition” shall mean any company, partnership,
limited liability company or other entity any portion of whose business directly
or indirectly competes with the Business of the Company.

(f) In the event that a court of competent jurisdiction shall determine that any
provision of this Section 7 is invalid or more restrictive than permitted under
the governing law of such jurisdiction, then only as to enforcement of this
Section 7 within the jurisdiction of such court, such provision shall be
interpreted and enforced as if it provided for the maximum restriction permitted
under such governing law.

(g) If the Executive shall be in violation of any provision of this Section 7,
then each time limitation set forth in this Section 7 shall be extended for a
period of time equal to the period of time during which such violation or
violations occur. If the Company seeks injunctive relief from such violation in
any court, then the covenants set forth in this Section 7 shall be extended for
a period of time equal to the pendency of such proceeding including all appeals
by the Executive.

 

8



--------------------------------------------------------------------------------

8. NON-DISCLOSURE OF CONFIDENTIAL INFORMATION.

(a) Executive acknowledges that the Company’s trade secrets, private or secret
processes, methods and ideas, as they exist from time to time, and information
concerning the Company’s services, business records and plans, inventions,
acquisition strategy, price structure and pricing, discounts, costs, computer
programs and listings, source code and/or subject code, copyright trademark
proprietary information, formulae, protocols, forms, procedures, training
methods, development technical information, know-how, show-how, new product and
service development, advertising budgets, past, present or planned marketing,
activities and procedures, method for operating the Company’s Business, credit
and financial data concerning the Company’s customers, and marketing;
advertising, promotional and sales strategies, sales presentations, research
information, revenues, acquisitions, practices and plans and information which
is embodied in written or otherwise recorded form, and other information of a
confidential nature not known publicly or by other companies selling to the same
markets and specifically including information which is mental, not physical
(collectively, the “Confidential Information”) are valuable, special and unique
assets of the Company, access to and knowledge of which have been provided to
Executive by virtue of Executive’s association with the Company. In light of the
highly competitive nature of the industry in which the Company’s business is
conducted, Executive agrees that all Confidential Information, heretofore or in
the future obtained by Executive as a result of Executive’s association with the
Company shall be considered confidential.

(b) The Executive agrees that the Executive shall (i) hold in confidence and not
disclose or make available to any third party any such Confidential Information
obtained directly or constructively from the Company, unless so authorized in
writing by the Company; (ii) exercise all reasonable efforts to prevent third
parties from gaining access to the Confidential Information; (iii) not use,
directly or indirectly. the Confidential information in order to perform the
Executive’s duties and responsibilities to the Company; (iv) restrict the
disclosure or availability of the Confidential Information to those who have
read and understand this Agreement and who have a need to know the information
in order to achieve the purposes of this Agreement without the prior consent of
the Company; (v) not copy or modify any Confidential Information without prior
written consent of the Company, provided, however, that such copy or
modification of any Confidential Information does not include any modifications
or copying which would otherwise prevent the Executive from performing his/her
duties and responsibilities to the Company; (vi) take such other protective
measures as may be reasonably necessary to preserve the confidentiality of the
Confidential Information; and (vii) relinquish and require all of its employees
to relinquish all rights it may have in any matter, such as drawings, documents,
models, samples, photographs, patterns, templates, molds, tools or prototypes,
which may contain, embody or make use of the Confidential Information; promptly
delivery to the Company any such matter as the Company may direct at any time,
and not retain any copies or other reproductions thereof.

 

9



--------------------------------------------------------------------------------

(c) Executive further agrees (i) that Executive shall promptly disclose in
writing to the Company all ideas, inventions, improvements and discoveries which
may be conceived, made or acquired by Executive as the direct or indirect result
of the disclosure by the Company of the Confidential Information to Executive;
(ii) that all such ideas, inventions, improvements and discoveries conceived,
made or acquired by Executive, alone or with the assistance of others, relating
to the Confidential Information in accordance with the provisions hereof and
that Executive shall not acquire any intellectual property rights under this
Agreement except the limited right to use set forth in this Agreement;
(iii) that Executive shall assist in the preparation and execution of all
applications, assignments and other documents which the Company may deem
necessary to obtain patents, copyrights and the like in the United States and in
jurisdictions foreign thereto, and to otherwise protect the Company.

(d) Excluded from the Confidential Information, and therefore not subject to the
provisions of this Agreement, shall be any information which the Executive can
show (i) at the time of disclosure, is in the public domain as evidenced by
printed publications; (ii) after the disclosure, enters the public domain by way
of printed publication through no fault of the Executive; (iii) by written
documentation was in its possession at the time of disclosure and which was not
acquired directly or indirectly from the Company; or (iv) by written
documentation was acquired, after disclosure, from a third party who did not
receive it from the Company, and who had the right to disclose the information
without any obligation to hold such information confidential. The foregoing
exceptions shall apply only from and after the date that the information becomes
generally available to the public or is disclosed to the Executive by a third
party, respectively. Specific information shall not be deemed to be within the
foregoing exceptions merely because it is embraced by more general information
in the public domain. Additionally, any combination of features shall not be
deemed to be within the foregoing exceptions merely because individual features
are in the public domain. If the Executive intends to avail himself/herself of
any of the foregoing exceptions, the Executive shall notify the Company in
writing of his/her intention to do so and the basis for claiming the exception.

(e) Upon written request of the Company, Executive shall immediately return to
the Company all written materials containing the Confidential Information as
well as any other books, records and accounts relating in any manner to the
Company or the Business. Executive shall also deliver to the Company written
statements signed by Executive certifying all materials have been returned
within five days of receipt of the request.

9. ACKNOWLEDGMENT BY EXECUTIVE. The Executive acknowledges and confirms that
(a) the restrictive covenants contained in this Agreement are reasonably
necessary to protect the legitimate business interests of the Company, and
(b) the restrictions contained herein (including without limitation the length
of the term of the provisions of the covenant not to compete) are not overbroad,
overlong, or unfair and are not the result of overreaching, duress or coercion
of any kind. The Executive further acknowledges and confirms that her full,
uninhibited and faithful observance of each of the covenants contained herein
will not cause him any undue hardship, financial or otherwise, and that
enforcement of each of the covenants contained herein will not impair her
ability to obtain employment commensurate with her abilities and on terms fully
acceptable to him or otherwise to obtain income required for the comfortable
support of him and her family and the satisfaction of the needs of her
creditors. The Executive

 

10



--------------------------------------------------------------------------------

acknowledges and confirms that her special knowledge of the business of the
Company is such as would cause the Company serious injury or loss if she were to
use such ability and knowledge to the benefit of a competitor or were to compete
with the Company in violation of the terms hereof. The Executive further
acknowledges that the restrictions contained herein are intended to be, and
shall be, for the benefit of and shall be enforceable by, the Company=s
successors and assigns.

10. INJUNCTION. It is recognized and hereby acknowledged by the parties hereto
that a breach by the Executive of any of the covenants contained in Sections 7
and 8 of this Agreement will cause irreparable harm and damage to the Company,
the monetary amount of which may be virtually impossible to ascertain. As a
result, the Executive recognizes and hereby acknowledges that the Company shall
be entitled to an injunction from any court of competent jurisdiction enjoining
and restraining any violation of any or all of the covenants contained in
Sections 7 and 8 of this Agreement by the Executive or any of her affiliates,
associates, partners or agents, either directly or indirectly, and that such
right to injunction shall be cumulative and in addition to whatever other
remedies the Company may possess. In addition, upon any violation of the
covenants contained in Sections 7 and 8, all severance payments and benefits to
which the Executive may be entitled to hereunder shall immediately cease and be
without further force and effect.

11. SURVIVAL. The provisions of Sections 7 through 24 shall survive the
termination of this Agreement, as applicable.

12. NOTICES. All notices required or permitted to be given hereunder shall be in
writing and shall be personally delivered by courier, sent by registered or
certified mail, return receipt requested or sent by confirmed facsimile
transmission addressed as set forth herein. Notices personally delivered, sent
by facsimile or sent by overnight courier shall be deemed given on the date of
delivery and notices mailed in accordance with the foregoing shall be deemed
given upon the earlier of receipt by the addressee, as evidenced by the return
receipt thereof, or three (3) days after deposit in the U.S. mail. Notice shall
be sent to the addresses set forth in the introductory paragraph of this
Agreement, or to such other address as either party hereto may from time to time
give notice of to the other.

13. HEADINGS. All sections and descriptive headings of this Agreement are
inserted for convenience only, and shall not affect the construction or
interpretation hereof.

14. COUNTERPARTS. This Agreement may be executed in any number of counterparts,
each of which, when executed and delivered, shall be an original, but all
counterparts shall together constitute on e and the same instrument.

15. ENTIRE AGREEMENT. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and, upon its
effectiveness, shall supersede all prior agreements, understandings and
arrangements, both oral and written, between the Executive and the Company (or
any of its Affiliates) with respect to such subject matter. This Agreement may
not be modified in any way unless by a written instrument signed by both the
Company and the Executive.

 

11



--------------------------------------------------------------------------------

16. GOVERNING LAW. This Agreement is to be construed and enforced according to
the laws of the State of Florida. The prevailing party shall be entitled to
recover legal fees and costs from the other party in any dispute hereunder. The
parties agree to accept any service of process by mail and to the exclusive
venue of courts of competent jurisdiction located in Broward County, Florida in
any dispute arising out of the employment by the Company of the Executive,
compensation or any damages in respect thereof.

17. CONSTRUCTION. This Agreement shall not be construed more strictly against
one party than the other, merely by virtue of the fact that it may have been
prepared by counsel for one of the parties, it being recognized that both
Company and Executive have contributed substantially and materially to the
negotiation and preparation of this Agreement.

18. SEVERABILITY. Inapplicability or unenforceability of any provision of this
Agreement shall not limit or impair the operation or validity of any other
provision of this Agreement or any such other instrument.

19. NON-ASSIGNABILITY. The Executive shall not have the right to assign or
delegate her rights or obligations hereunder, or any portion thereof, to any
other person.

20. BINDING EFFECT. This Agreement shall be for the benefit of and binding upon
the parties hereto and their respective heirs, personal representatives, legal
representatives, successors and, where applicable, assigns, including, without
limitation, any successor to the Company, whether by merger, consolidation, sale
of stock, sale of assets or otherwise.

21. WAIVERS. The waiver by either party hereto of a breach or violation of any
term or provision of this Agreement shall not operate nor be construed as a
waiver of any subsequent breach or violation.

22. NO THIRD PARTY BENEFICIARY. Nothing expressed or implied in this Agreement
is intended, or shall be construed, to confer upon or give any person other than
the Company, the parties hereto and their respective heirs, personal
representatives, legal representatives, successors and assigns, any rights or
remedies under or by reason of this Agreement.

23. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION
HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO. THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE COMPANY ENTERING INTO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR OUT OF THE EMPLOYMENT OF EXECUTIVE BY THE COMPANY, COMPENSATION OR
ANY DAMAGES IN RESPECT THEREOF.

[Signatures Begin on Following Page]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

ELANDIA, INC.

By:

 

 

Name:

 

 

Title:

 

 

EXECUTIVE

 

Laura Janke Jaeger

 

13